106 F.3d 411
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert WRIGHT, Plaintiff-Appellant,v.UNITED AIRLINES, INC., Defendant-Appellee.
No. 95-17329.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Robert Wright appeals pro se the district court's judgment, following a bench trial, in favor of United Airlines, Inc., on remand from this court.1  Wright alleged retaliatory discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review a district court's ruling on a Fed.R.Civ.P. 52(c) motion for judgment for clear error.  See Price v. United States Navy, 39 F.3d 1011, 1021 (9th Cir.1994).  We review de novo a district court's conclusions of law.  See id.   After a review of the district court record, we affirm the district court's judgment for the reasons stated in the order entered on November 6, 1995.


4
The district court did not abuse its discretion by denying Wright's motion for appointment of counsel because Wright demonstrated the financial resources to pay for private counsel.  See Johnson v. United States Dep't of Treasury, 939 F.2d 820, 824 (9th Cir.1991).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 This appeal follows two prior appeals, No. 92-15377 and No. 94-15282